                        Case 5:21-cv-00109-TES Document 3 Filed 04/21/21 Page 1 of 1
                             Case 5:21-cv-00109-TES Document 2 Filed 04/01/21 Page 2 of 2

 AO ..i-lO ( Rev. 0(> 12) Summons in a Ci,·il Action (Page::'.)

  Ci V ilActionNo.            5:2!-cv-109

                                                         PROOF OF SERVICE
                         (This section should not he filed with the court unless required by Fed. R. Civ. P. 4 (/))

             This summons for           (11a111e o/imli1·id11ul and tirle, /fan.J1   Kygo Masonry
  was r..:ccivcd by me on (dare)               4/15/2021

             l7 I personally ,erved the summons on the individual at (jJ/ace)
                                                                                             Oil   (date)                          ; or

             0 l le CL the summons al the individual's residence or usual place of abode with (11a111e)
                                                                              , a person of suitable age and discretion who resides there,
             on (dare)                                     , and mailed a c )PY to the individual's last known address; or

             r5J l served the summons on (m1111,' ()/ i11divid11al)
                                                               Amanda Cawthron/ Registered Agent                                             , who is
              designated by law to accept service of process on behalf of (name rif'orga11izario11)
            Kygo Masonry                                                                     on (dare) 4/15/2021                   ; or
                                     @ 600 Boulevard South SW.Ste. 104-JHuntsville, AL 35802
             8 I returned the summons unexccuted because                                                                                         ; or

             '.'J Olher (,·peciJ.i):       NEW ADDRESS SERVED AT IS 600 BOULEVARD SOUTH SW, SUITE 104-J, HUNSTVILLE, AL 35802




            1'vly tees arc$                                for travel and $                        for services, for a total of$          0.00

            f declare under penalty or pc1j ury I hat this information is true.


Date: 4/15/2021                                                                 ls/SH-Ell-A BROOKS
                                                                                                        Server's signature

                                                                            Sheila Brooks SPS
                                                                                                      Printed 1wme and lirle




Adclition,tl ini"ormation regarding attempted service, etc:
